DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to the amendments and remarks received 03 February 2022. Claims 1 - 4, 6, 7, 9, 21 and 23 - 28 are currently pending. 

Claim Objections
The objections to claims 16, 20 and 22, due to minor informalities, are hereby withdrawn in view of the amendments and remarks received 03 February 2022. 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The rejections to claims 1 - 4, 6, 7, 9, 21 and 23 - 25 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, are hereby withdrawn in view of the amendments and remarks received 03 February 2022.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The rejections to claims 16, 20 and 22 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are hereby withdrawn in view of the amendments and remarks received 03 February 2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 - 4, 6, 7, 9, 21 and 24 - 28 are rejected under 35 U.S.C. 103 as being unpatentable over Cope et al. U.S. Publication No. 2017/0244880 A1 in view of Reece U.S. Patent No. 8,687,062.

-	With regards to claim 1, Cope et al. disclose an imaging system for aerial 3D mapping (Cope et al., Abstract, Figs. 1 - 4, 13, 24, 29, 31 & 32, Pg. 1 ¶ 0002 and 0015 - 0016, Pg. 2 ¶ 0043 - 0046, Pg. 4 ¶ 0100, Pg. 7 ¶ 0147 - 0149 [The Examiner asserts that “for aerial 3D mapping” is an intended use limitation and that intended use limitations are not given patentable weight, see at least MPEP § 2111.02 and § 2111.04.]) comprising: at least two cameras including a nadir camera and an oblique camera; (Cope et al., Figs. 2 - 4, Pg. 2 ¶ 0026 - 0028 and 0031, Pg. 4 ¶ 0105 - 0106) a camera bracket configured to hold said nadir camera and said oblique camera rigidly immobile with respect to each other with a field of view of said nadir camera at a nadir angle to an axis of sweeping and a field of view of said oblique camera at an oblique angle with respect to the axis of sweeping (Cope et al., Figs. 1 - 5, Pg. 1 ¶ 0021 - 0022, Pg. 2 ¶ 0026 - 0028, 0030 - 0031, 0040 and 0044 - 0045, Pg. 4 ¶ 0101 - 0106, Pg. 5 ¶ 0109 and 0121 - 0123, Pg. 6 ¶ 0134 - 0135 [“the camera tube assembly 14 includes a camera tube 18 arranged to rotate about a central longitudinal axis 19”]) and wherein the camera bracket is configured for said oblique camera facing in a single longitudinal direction with respect to the axis of sweeping; (Cope et al., Fig. 4, Pg. 2 ¶ 0028 - 0029 and 0031, Pg. 4 ¶ 0103 - 0105, Pg. 5 ¶ 0109 and 0121, Pg. 6 ¶ 0134 - 0135 [“the camera tube 18 includes an ortho camera assembly 30 and at least one oblique camera assembly, in this example a rear oblique camera assembly 32 and a forward oblique camera assembly 34. However, it will be understood that any number of ortho and oblique camera assemblies may be provided”]) a servo bracket holding said camera bracket to an aircraft with said axis of sweeping fixed parallel to a longitudinal axis of said aircraft; (Cope et al., Figs. 4, 5, 13 & 24, Pg. 1 ¶ 0022 - 0024, Pg. 4 ¶ 0100 - 0104, Pg. 5 ¶ 0121 - 0123, Pg. 6 ¶ 0131 - 0136, Pg. 7 ¶ 0148 and 0156 [“the camera tube assembly 14 includes a camera tube 18 arranged to rotate about a central longitudinal axis 19, in this example relative to an axle bulkhead 20 mounted relative to the survey aircraft 10” and “camera tube 18 is connected to a ring frame 22 and the ring frame 22 is fixed to an axle 24 that engages with a circular bearing 26 arranged to facilitate rotation of the axle 24 about the central longitudinal axis 19. Rotation of the camera tube 18 is effected by a motor, in this example a servo motor 28, and the servo motor 28 is controlled such that the rotational position of the camera tube 18 relative to the axle bulkhead 20 is controlled”]) and an actuator to sweep said camera bracket around said axis of sweeping. (Cope et al., Figs. 4, 5, 13 & 24, Pg. 1 ¶ 0022 - 0024, Pg. 4 ¶ 0101 - 0104, Pg. 5 ¶ 0121 - 0123 and 0126 - 0128, Pg. 6 ¶ 0131 - 0133, Pg. 7 ¶ 0148 and 0156 - 0157) Cope et al. fail to disclose explicitly holding said nadir camera at a nadir angle to an axis of sweeping and said oblique camera at an oblique angle with respect to the axis of sweeping. Pertaining to analogous art, Reece discloses an imaging system for aerial 3D mapping (Reece, Abstract, Col. 1 Lines 35 - 44, Col. 2 Lines 49 - 67, Col. 4 Lines 33 - 50, Col. 5 Lines 16 - 56 [The Examiner asserts that “for aerial 3D mapping” is an intended use limitation and that intended use limitations are not given patentable weight, see at least MPEP § 2111.02 and § 2111.04.]) comprising: at least two cameras including a nadir camera and an oblique camera; (Reece, Abstract, Figs. 1A - 2 & 6, Col. 1 Lines 35 - 48, Col. 2 Line 49 - Col. 3 Line 5, Col. 4 Line 55 - Col. 5 Line 15, Col. 8 Lines 45 - 47) a camera bracket configured to hold said nadir camera and said oblique camera rigidly immobile with respect to each other with said nadir camera at a nadir angle to an axis of sweeping and said oblique camera at an oblique angle with respect to the axis of sweeping (Reece, Abstract, Figs. 1 - 3 & 6, Col. 2 Line 49 - Col 3 Line 5, Col. 3 Lines 13 - 34, Col. 4 Line 55 - Col. 5 Line 15, Col. 7 Lines 35 - 46) and wherein the camera bracket is configured for said oblique camera facing in a single longitudinal direction with respect to the axis of sweeping; (Reece, Figs. 1A - 1B, 3 - 4 & 6 - 7, Col. 2 Line 53 - Col. 3 Line 5, Col. 3 Line 63 - Col. 4 Line 32, Col. 4 Line 63 - Col. 5 Line 15, Col. 8 Lines 45 - 47 [“illustrated schematically is one of the cameras that is directed at an oblique angle 108a and a vertically directed camera 108b that is partially obscured by the first camera 108a (in the figure). Also illustrated is a control module 116 that connects to the rotators as well as to the two cameras. This control module controls the rotation of the camera system around horizontal and vertical axes and also causes the cameras to take vertical and oblique images”, “Other embodiments may include any number of cameras” and “wherein the camera cluster comprises one or more cameras configured to capture oblique views”]) and an actuator to sweep said camera bracket around said axis of sweeping. (Reece, Abstract, Figs. 1A & 6, Col. 1 Lines 38 - 44, Col. 2 Lines 49 - 61, Col. 4 Lines 37 - 47, Col. 6 Lines 8 - 26, Col. 7 Lines 35 - 46, Col. 8 Lines 27 - 44) Cope et al. and Reece are combinable because they are both directed towards aerial imaging camera systems capable of changing the field of view of a camera(s) and capturing images in a plurality of different directions with respect to an aircraft. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Cope et al. with the teachings of Reece. This modification would have been prompted in order to enhance the base device of Cope et al. with the well-known and applicable technique Reece applied to a comparable device. Holding the cameras in an orientation directed at their respectively desired imaging angles, as taught by Reece, would enhance the base device of Cope et al. by eliminating its need for mirrors, and associated components, to direct the cameras fields of view to their desired imaging angles thereby simplifying its construction, reducing its number of potential points of failure, lowering its cost of production and improving the quality of its captured images since light from the regions being imaged would not be distorted by any imperfections present in the mirrors and/or its associated components. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that the cameras of the base device of Cope et al. would be held by the camera bracket at their respectively desired imaging angles so that their fields of view are directly oriented in line with the regions they intend to image in order to simplify its construction, reduce costs associated with its production and improve its overall reliability and robustness. Therefore, it would have been obvious to combine Cope et al. with Reece to obtain the invention as specified in claim 1. 

-	With regards to claim 2, Cope et al. in view of Reece disclose the system of claim 1, wherein the field of view of said nadir camera is directed by said camera bracket at an angle of between 80 to 100 degrees to said axis of sweeping. (Cope et al., Abstract, Fig. 4, Pg. 2 ¶ 0026 - 0027 and 0040, Pg. 3 ¶ 0060, Pg. 4 ¶ 0101 - 0106, Pg. 6 ¶ 0134 - 0136) Cope et al. fail to disclose explicitly wherein said nadir camera is held by said camera bracket at an angle of between 80 to 100 degrees to said axis of sweeping. Pertaining to analogous art, Reece discloses wherein said nadir camera is held by said camera bracket at an angle of between 80 to 100 degrees to said axis of sweeping. (Reece, Figs. 1A - 1B, 3 & 6 - 7, Col. 1 Lines 9 - 15, Col. 2 Lines 53 - 67, Col. 3 Lines 26 - 34 and 44 - 61, Col. 5 Lines 1 - 15 and Lines 32 - 35, Col. 6 Lines 35 - 37, Col. 7 Lines 47 - 57) 

-	With regards to claim 3, Cope et al. in view of Reece disclose the system of claim 2, wherein the field of view of said oblique camera is directed at an oblique angle to said axis of sweeping of between 15 to 75 degrees. (Cope et al., Abstract, Fig. 4, Pg. 2 ¶ 0026 - 0028 and 0044 - 0045, Pg. 4 ¶ 0101 - 0105, Pg. 5 ¶ 0109, Pg. 6 ¶ 0134 - 0136) Cope et al. fail to disclose explicitly wherein said oblique camera is held at an oblique angle to said axis of sweeping. Pertaining to analogous art, Reece discloses wherein said oblique camera is held at an oblique angle to said axis of sweeping of between 15 to 75 degrees. (Reece, Figs. 1A - 1B, 3 - 4 & 6 - 7, Col. 3 Lines 13 - 34, Col. 3 Line 49 - Col. 4 Line 4, Col. 4 Lines 26 - 32, Col. 5 Lines 1 - 15) 

-	With regards to claim 4, Cope et al. in view of Reece disclose the system of claim 3, wherein said at least two cameras is exactly two cameras. (Cope et al., Abstract, Figs. 4, 6, 13 & 24, Pg. 2 ¶ 0026 - 0031, 0044 and 0049, Pg. 4 ¶ 0105 - 0106, Pg. 5 ¶ 0108 - 0110 [“the system comprises at least one oblique camera arranged to capture oblique images representative of a ground area that is not located substantially directly beneath the survey aircraft. The or each oblique camera may be arranged such that the field of view of the oblique camera is directed at an angle approximately 20° from vertical”, “each camera tube including at least one ortho and/or at least one oblique camera” and “the camera tube 18 includes an ortho camera assembly 30 and at least one oblique camera assembly, in this example a rear oblique camera assembly 32 and a forward oblique camera assembly 34. However, it will be understood that any number of ortho and oblique camera assemblies may be provided.” The Examiner asserts that Cope et al. disclose that any number of ortho and oblique camera assemblies may be provided, i.e. one ortho camera assembly and one oblique camera assembly may be provided.]) In addition, analogous art Reece discloses wherein said at least two cameras is exactly two cameras. (Reece, Figs. 1A - 1B & 4, Col. 2 Line 49 - Col. 3 Line 5, Col. 4 Line 55 - Col. 5 Line 15, Col. 5 Lines 32 - 53 [“a control module 116 that connects to the rotators as well as to the two cameras” and “Other embodiments may include any number of cameras”]) 

-	With regards to claim 6, Cope et al. in view of Reece disclose the system of claim 1, wherein said camera bracket further holds a lens of at least one camera of said oblique camera and said nadir camera immobile with respect to a body of said at least one camera. (Cope et al., Figs. 4, 6 & 15, Pg. 5 ¶ 0111 and 0116, Pg. 8 ¶ 0167 [“lens assembly 36, the sensor assembly 38 and the steering mirror assembly 40 are mounted on a base 46 so that the lens assembly 36, the sensor assembly 38 and the steering mirror assembly 40 are correctly oriented and positioned relative to each other”]) 

-	With regards to claim 7, Cope et al. in view of Reece disclose the system of claim 1, wherein said servo bracket is mounted to an underside of said aircraft. (Cope et al., Figs. 1, 3 - 5, 13 & 24, Pg. 1 ¶ 0024, Pg. 4 ¶ 0100 - 0104, Pg. 6 ¶ 0131, Pg. 7 ¶ 0148 and 0156) 

-	With regards to claim 9, Cope et al. in view of Reece disclose the system of claim 1, wherein said camera bracket holds one of said at least two cameras translated transversely with respect to another of said at least two cameras with respect to said axis of sweeping. (Cope et al., Figs. 1 - 3 & 29, Pg. 4 ¶ 0100 - 0101 and 0105, Pg. 6 ¶ 0138 and 0141 [“FIG. 2 shows a pair of adjacently disposed camera tube assemblies 14, and FIG. 3 shows a cargo pod assembly 16 that includes two camera tube assemblies 14”]) In addition, Reece discloses wherein said camera bracket holds one of said at least two cameras translated transversely with respect to another of said at least two cameras with respect to said axis of sweeping. (Reece, Abstract, Figs. 1A, 2 - 3 & 6, Col. 2 Lines 49 - 61, Col. 3 Lines 13 - 34, Col. 5 Lines 1 - 15, Col. 7 Lines 35 - 51, Col. 8 Lines 27 - 50) 

-	With regards to claim 21, Cope et al. in view of Reece disclose the system of claim 1, wherein the camera bracket rotates independently of the servo bracket. (Cope et al., Figs. 2 - 5, Pg. 2 ¶ 0026, Pg. 4 ¶ 0101 - 0104 [“the camera tube assembly 14 includes a camera tube 18 arranged to rotate about a central longitudinal axis 19, in this example relative to an axle bulkhead 20 mounted relative to the survey aircraft 10” and “camera tube 18 is connected to a ring frame 22 and the ring frame 22 is fixed to an axle 24 that engages with a circular bearing 26 arranged to facilitate rotation of the axle 24 about the central longitudinal axis 19. Rotation of the camera tube 18 is effected by a motor, in this example a servo motor 28, and the servo motor 28 is controlled such that the rotational position of the camera tube 18 relative to the axle bulkhead 20 is controlled”]) 

-	With regards to claim 24, Cope et al. in view of Reece disclose the system of claim 1, wherein the oblique camera points in only one of forward or backwards directions. (Cope et al., Figs. 4 & 6, Pg. 2 ¶ 0027 - 0031 and 0044 - 0046, Pg. 4 ¶ 0105, Pg. 5 ¶ 0109 [“the system comprises at least one oblique camera arranged to capture oblique images representative of a ground area that is not located substantially directly beneath the survey aircraft. The or each oblique camera may be arranged such that the field of view of the oblique camera is directed at an angle approximately 20° from vertical” and “the camera tube 18 includes an ortho camera assembly 30 and at least one oblique camera assembly, in this example a rear oblique camera assembly 32 and a forward oblique camera assembly 34. However, it will be understood that any number of ortho and oblique camera assemblies may be provided.” The Examiner asserts that Cope et al. disclose that any number of oblique camera assemblies may be provided, i.e. one oblique camera assembly may be provided.]) 

-	With regards to claim 25, Cope et al. in view of Reece disclose the system of claim 1, wherein said system includes a stabilizer. (Cope et al., Abstract, Pg. 1 ¶ 0010 and 0025, Pg. 2 ¶ 0038 - 0039 and 0050, Pg. 3 ¶ 0065, Pg. 4 ¶ 0081 - 0082, Pg. 5 ¶ 0117 - 0118 and 0126, Pg. 6 ¶ 0129 - 0133, Pg. 7 ¶ 0148, Pg. 7 ¶ 0162 - Pg. 8 ¶ 0167, Pg. 10 ¶ 0204 - 0207) In addition, analogous art Reece discloses wherein said system includes a stabilizer. (Reece, Col. 7 Lines 35 - 46) 

-	With regards to claim 26, Cope et al. in view of Reece disclose the system of claim 1, wherein the system does not include any oblique camera facing in a longitudinal direction other than said single longitudinal direction. (Cope et al., Figs. 4 & 6, Pg. 2 ¶ 0027 - 0031 and 0044 - 0046, Pg. 4 ¶ 0105, Pg. 5 ¶ 0109 [“the system comprises at least one oblique camera arranged to capture oblique images representative of a ground area that is not located substantially directly beneath the survey aircraft. The or each oblique camera may be arranged such that the field of view of the oblique camera is directed at an angle approximately 20° from vertical” and “the camera tube 18 includes an ortho camera assembly 30 and at least one oblique camera assembly, in this example a rear oblique camera assembly 32 and a forward oblique camera assembly 34. However, it will be understood that any number of ortho and oblique camera assemblies may be provided.” The Examiner asserts that Cope et al. disclose that any number of oblique camera assemblies may be provided, i.e. only one oblique camera assembly may be provided.]) 

-	With regards to claim 27, Cope et al. in view of Reece disclose the system of claim 1, wherein the system does not include any oblique camera facing in a longitudinal direction opposite said single longitudinal direction. (Cope et al., Figs. 4 & 6, Pg. 2 ¶ 0027 - 0031 and 0044 - 0046, Pg. 4 ¶ 0105, Pg. 5 ¶ 0109 [“the system comprises at least one oblique camera arranged to capture oblique images representative of a ground area that is not located substantially directly beneath the survey aircraft. The or each oblique camera may be arranged such that the field of view of the oblique camera is directed at an angle approximately 20° from vertical” and “the camera tube 18 includes an ortho camera assembly 30 and at least one oblique camera assembly, in this example a rear oblique camera assembly 32 and a forward oblique camera assembly 34. However, it will be understood that any number of ortho and oblique camera assemblies may be provided.” The Examiner asserts that Cope et al. disclose that any number of oblique camera assemblies may be provided, i.e. only one oblique camera assembly may be provided.]) 

-	With regards to claim 28, Cope et al. in view of Reece disclose the system of claim 1, wherein the system includes only one oblique camera. (Cope et al., Figs. 4 & 6, Pg. 2 ¶ 0027 - 0031 and 0044 - 0046, Pg. 4 ¶ 0105, Pg. 5 ¶ 0109 [“the system comprises at least one oblique camera arranged to capture oblique images representative of a ground area that is not located substantially directly beneath the survey aircraft. The or each oblique camera may be arranged such that the field of view of the oblique camera is directed at an angle approximately 20° from vertical” and “the camera tube 18 includes an ortho camera assembly 30 and at least one oblique camera assembly, in this example a rear oblique camera assembly 32 and a forward oblique camera assembly 34. However, it will be understood that any number of ortho and oblique camera assemblies may be provided.” The Examiner asserts that Cope et al. disclose that any number of oblique camera assemblies may be provided, i.e. only one oblique camera assembly may be provided.]) 

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Cope et al. U.S. Publication No. 2017/0244880 A1 in view of Reece U.S. Patent No. 8,687,062 as applied to claim 1 above, and further in view of Peters, III U.S. Publication No. 2004/0041914 A1.

-	With regards to claim 23, Cope et al. in view of Reece disclose the system of claim 1. Cope et al. fail to disclose explicitly wherein the camera bracket is height adjustable to relative to the aircraft. Pertaining to analogous art, Peters, III discloses wherein the camera bracket is height adjustable to relative to the aircraft. (Peters, III, Fig. 2, Pg. 2 ¶ 0014, Pg. 3 ¶ 0029 - 0030, Pg. 4 ¶ 0036 and 0038 - 0039 [“If a change in the position of assembly 100, with respect to the host craft or housing 104, is desired, system 206 provides notification of the desired change to system 202 via link 210, which communicates the necessary adjustment to assembly 100 via link 212. Link 212 may comprise a communicative link (e.g., cable, wireless transceivers) that notifies assembly 100 of the desired change (e.g., raise, lower, rotate), leaving assembly 100 to actuate the change via internal or externally associated mechanical systems (e.g., hydraulics). Alternatively, link 212 may comprise a mechanical link that directly effects the desired change itself.”]) Cope et al. in view of Reece and Peters, III are combinable because they are all directed towards aerial imaging camera systems capable of changing the field of view of a camera(s) and capturing images in a plurality of different directions with respect to an aircraft. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Cope et al. in view of Reece with the teachings of Peters, III. This modification would have been prompted in order to enhance the combined base device of Cope et al. in view of Reece with the well-known and applicable technique Peters, III applied to a comparable device. Incorporating a feature to make the camera bracket height adjustable relative to the aircraft, as taught by Peters, III, would enhance the combined base device by ensuring that the cameras of the combined base device have sufficient clearance from the aircraft and a clear field of view during imaging as their positioning and orientation are changed in view of changes to the aircraft’s rotational orientation during flight so as help guarantee that usable images of high-quality are captured. Furthermore, this modification would enhance the combined base device by enabling a wider range of images to be captured without obstruction and by allowing for the combined base device to be mounted to and utilized with a wider variety of host craft since it would be able to compensate for and avoid differing structures present on the underside of various host crafts potentially obstructing its installation and operation. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that the camera bracket of the combined base device would be configured in a manner so as to be height adjustable relative to the aircraft in order to ensure that the cameras of the combined base device are able to maintain clear fields of view of the areas to be imaged during movements of the aircraft during flights and facilitate the proper installation and operation of the combined base device on a wider variety of potential host crafts. Therefore, it would have been obvious to combine Cope et al. in view of Reece with Peters, III to obtain the invention as specified in claim 23.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RUSH whose telephone number is (571) 270-3017. The examiner can normally be reached 9am - 5pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571) 272 - 7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC RUSH/Primary Examiner, Art Unit 2667